Citation Nr: 0718933	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
depression/post traumatic stress disorder (PTSD) prior to 
August 19, 2002, and in excess of 50 percent from August 19, 
2002.  

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain prior to August 13, 2002, and in excess of 
40 percent from August 13, 2002.

3.  Entitlement to a compensable evaluation for gastritis 
prior to August 13, 2002, and in excess of 10 percent from 
August 13, 2002.  

4.  Entitlement to an effective date earlier than August 19, 
2002, for the assignment of a total rating for compensation 
purposes based on individual unemployability due to service- 
connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  In that decision, the RO continued a 20 
percent evaluation for lumbosacral strain, a 30 percent 
evaluation for depression, a noncompensable evaluation for 
gastritis, and denied entitlement to a TDIU.  The veteran 
appealed all of the issues.  In January 2003, the RO granted 
a 40 percent evaluation for lumbosacral strain effective 
August 13, 2002, a 10 percent evaluation for gastritis 
effective August 13, 2002, a 50 percent evaluation for 
depression effective August 19, 2002, and granted the claim 
for a TDIU effective August 19, 2002.  The veteran provided 
testimony at a June 2003 video-conference hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  This appeal was previously before the Board in 
July 2004 at which time the case was remanded for additional 
development.  

Although additional issues have been developed for earlier 
effective dates for the assigned evaluations for service-
connected lumbosacral strain and gastritis, these issues are 
part and parcel of the increased rating issues noted above 
and will therefore not be separately addressed.

In March 2006, the RO granted service connection for post-
traumatic stress disorder (PTSD) and recharacterized the 
veteran's service-connected psychiatric disability to include 
PTSD as well as depression.  


FINDINGS OF FACT

1.  Since October 20, 1999, the veteran's depression/PTSD has 
been productive of occupational and social impairment with 
deficiencies in most areas, but without total occupational 
and social impairment.

2.  From October 20, 1999, to August 12, 2002, the veteran's 
service-connected lumbosacral strain was manifested by severe 
limitation of motion and no ankylosis.

3.  At no time from August 13, 2002, has the veteran's 
service-connected lumbosacral strain been manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.

4.  From October 20, 1999, to August 12, 2002, the veteran's 
gastritis has been manifested by flare ups of heartburn, 
indigestion and occasional nausea, vomiting and diarrhea 
controlled by medication; chronic gastritis with small 
nodular lesions or other clinical symptoms productive of 
impaired health are not demonstrated.

5.  From August 13, 2002, the veteran's gastritis has been 
manifested by symptoms that include acid reflux, heartburn, 
dietary restrictions, nausea, and diarrhea producing 
significant discomfort at times and not completely controlled 
by medication; chronic gastritis with multiple small eroded 
or ulcerated areas, and symptoms, are not demonstrated.

6.  The veteran filed a claim for a total disability rating 
based on individual unemployability which was received on 
October 28, 1999.

7.  The veteran was unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities as of October 27, 1999.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an evaluation of 70 percent, but no higher, 
for service-connected depression/PTSD from October 20, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9411, 9434 
(2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an increased evaluation, to 40 percent, but 
no higher, for service-connected lumbosacral strain have been 
met for the period from October 20, 1999, to August 12, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1993).

3.  The criteria for assignment of an evaluation greater than 
40 percent for lumbosacral strain have not been met for the 
period from August 13, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (prior to September 26, 2003), 5235 
(effective September 26, 2003).

4.  The criteria for a compensable evaluation for gastritis 
from October 20, 1999, to August 12, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.114, Diagnostic Code 7307 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for gastritis from August 13, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7307 (2006).

6.  The criteria for entitlement to an earlier effective date 
of October 27, 1999, for the grant of a TDIU have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the September 2000 decision preceded the enactment of the 
VCAA.  Thereafter, the RO did furnish VCAA notice to the 
veteran regarding the issues in August 2004.  Because the 
VCAA notice in this case was not provided to the appellant 
prior to the RO decision from which he appeals, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2004 letter, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the August 2004 letter, VA informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  This letter also implicitly notified the veteran 
that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence. The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met. The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The first three elements were provided in the letter 
noted above and, with regard to elements four and five, the 
appellant was provided with notice of these elements in the 
August 2006 supplemental statement of the case.  Thus, the 
VCAA notice requirements with respect to all five elements 
have been met.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA and private medical records identified by the 
appellant.  In addition, the appellant was afforded VA 
examinations during the appeal period and was provided with 
the opportunity to attend a hearing which he attended via 
videoconference in June 2003.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A.  Depression/PTSD

Factual Background

The veteran was noted to look depressed during an October 
1999 VA outpatient clinic visit for various physical 
ailments.  

In October 1999, the veteran filed an increased rating claim 
for depression.

Also in October 1999, the veteran's VA physician issued a 
medical statement asserting that the veteran had been 
followed by psychiatry for several years and had episodes of 
good control and episodes of extreme depression.  He reported 
that the veteran's depression was active and situational and 
would probably get better if his back got better.  

The veteran completed a Statement of Disability in October 
1999 stating that his back and leg pain caused him to be 
depressed and irritable with his coworkers.  

A November 2001 hospital record shows that the veteran was 
admitted after overdosing on valium.  He was noted to be 
increasingly depressed and feeling increasingly useless 
because of his inability to work.  He was also noted to be 
extremely depressed, almost bordering on a psychotic level 
that affected his perception and thinking.  He was observed 
as extremely negative and overwhelmed.  As the day progressed 
the veteran was noted to be feeling better and he denied 
suicidal feelings and impulses.  He was discharged to home 
the next day and was assigned a Global Assessment of 
Functioning score (GAF) of 50. 

A psychological assessment performed later in November 2001 
revealed the veteran to be severely depressed and preoccupied 
with physical symptoms.  

VA outpatient records beginning in November 2001 and on into 
2002 show that the veteran attended both group and individual 
psychotherapy.  

An August 2002 VA psychiatric examination report shows that 
the veteran worked for 28-1/2 years as a supply technician 
prior to his retirement.  He said he had not worked since his 
retirement.  On examination the veteran was alert and 
oriented times four.  He was cooperative without evidence of 
agitation or severe depression.  He had fair eye contact and 
was fairly groomed.  His speech was coherent, goal directed 
and relevant without evidence of psychosis.  He focused most 
of his problems on his back condition and depression.  While 
in service the veteran was noted to have helped combat-
related servicemen and reportedly still had flashbacks and 
nightmares related to his experiences.  He also had periods 
of sleepless nights and hyperexcitability.  The veteran 
reported no further homicidal or suicidal ideation, and 
denied hallucinations or delusions.  His memory was fair and 
attention and concentration appeared intact.  Insight and 
judgment appeared fair.  The veteran was diagnosed as having 
recurrent depressive episodes secondary to his chronic low 
back pain and other medical problems related to his early 
retirement and PTSD.  He was assigned a GAF of 40.  

During a VA videoconference hearing before the Board in June 
2003, the veteran testified to having flashbacks of smells in 
service.  The veteran's wife said that the veteran had a very 
wide emotional range after service and there was no 
communication.  She said the veteran also did not want to 
socialize and had temper flares.  

VA outpatient records from the mental health clinic show the 
veteran's weekly participation in group counseling sessions 
from 2003 to 2005.  The veteran presented to a VA mental 
health clinic in May 2005 where he reported that filling out 
paperwork for the regional office is what "brought this 
on".  He said he had a depressed mood most of the day nearly 
every day and markedly diminished interest and pleasure in 
almost all activities most every day.  He said he had 
insomnia nearly every day related to "racing thoughts".  He 
reported fatigue and loss of energy nearly every day.  He had 
diminished ability to think and concentrate and recurrent 
thoughts of death.  He said his last suicidal ideation was 
when he overdosed two years earlier.  On examination the 
veteran was soft-spoken and laughed inappropriately.  He was 
alert and oriented.  He reported experiencing different types 
of hallucinations including auditory and olfactory 
hallucinations.  He said he had been on antipsychotic 
medication for awhile.  His thought processes were coherent 
and circumstantial.  He had partial insight and his 
concentration was intact.  His affect was anxious and 
congruent with thought content.  He was diagnosed as having 
PTSD, bipolar disorder, and undifferentiated somatoform 
disorder.  Psychosocial and environmental problems included 
work failure and military experiences.  The veteran was 
assigned a GAF of 40.  

Pertinent Criteria

Under the pertinent criteria (set forth at 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434 (2006)) for rating mental 
disorders, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment of social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

Discussion

By comparing the pertinent medical evidence in the instant 
case to VA's criteria for rating mental disorders, the Board 
finds that the veteran's disability more closely approximates 
the criteria for a 70 percent rating from the date of his 
October 1999 claim even though he does not meet all of the 
criteria for a 70 percent rating.  In this regard, it must be 
keep in mind that it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  See 
also 38 C.F.R. § 4.7.

Specifically, while there is no evidence of obsessional 
rituals which interfere with routine activities, or speech 
intermittently illogical, obscure or irrelevant, the veteran 
does have depression that affects his ability to function.  
VA progress notes are replete with notations from as far back 
as 1999 that the veteran was depressed and anxious.  While 
hospitalized in November 2001 for a drug overdose, thus 
showing suicidal ideation, the veteran was noted to be 
extremely depressed, almost bordering on a psychotic level 
that affected his perception and thinking.  Although he 
improved during this hospitalization, he was again noted to 
be severely depressed during a psychological assessment that 
was performed later in November 2001.  

The veteran also has impaired impulse control in the sense 
that he angers easily and is irritable.  His wife testified 
in June 2003 that the veteran's temper explodes on occasion.  
She also testified that he does not like to socialize.

Significantly, the veteran's GAF scores since 2002 have been 
40.  Scores of this severity reflect major impairment in 
several areas such as work, family relations, judgment, 
thinking or mood.  

Increased severity of depression/PTD is not shown during the 
one year period prior to receipt of the October 1999 claim 
for increase.

Based on the foregoing, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports an increased rating, to 70 percent, for the 
veteran's service-connected depression/PTSD from the date of 
his October 1999 increased rating claim.

Consideration of a total, 100 percent, schedular rating for 
the veteran's depression/PTSD has been considered for the 
period both prior to and from August 19, 2002.  However, the 
veteran's actual symptoms as described in the evidence above 
do not meet the criteria for a 100 percent rating.  That is, 
the evidence does not show that the veteran has or has had 
any of the symptoms listed under the criteria for a 100 
percent rating for total occupational and social impairment.  
Specifically, the evidence consistently shows that the 
veteran does not have gross impairment in thought processes 
or communication, delusions or hallucinations that are 
persistent, grossly inappropriate behavior or persistent 
danger of hurting self or others.  Although the veteran was 
noted during a May 2005 psychiatric clinic evaluation to 
laugh inappropriately, this does not constitute grossly 
inappropriate behavior.  Moreover, there is no indication of 
his being intermittently unable to perform activities of 
daily living (including maintaining personal hygiene), 
disoriented to time or place, or memory loss to the degree of 
forgetting names of close relatives, own occupation or own 
name.

Also, although the veteran's employment history is adversely 
affected by his service-connected disabilities to include 
depression/PTSD, the Board finds that the application of the 
rating schedule is adequate and practical in this case.  That 
is, in the absence of evidence of marked interference with 
employment due to the veteran's psychiatric disability alone, 
repeated hospitalization, or evidence that the disability is 
otherwise so exceptional or unusual as to render application 
of the regular schedular standards impractical, the Board is 
not required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
more than a 70 percent rating on an extra-schedular basis.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

B.  Lumbosacral Strain

Factual Background

VA outpatient records in 1999 reflect the veteran's 
complaints of back pain.  According to an October 1999 VA 
progress note, the veteran related his back pain to his job 
in which he wore a lifting belt and was required to do a lot 
of squatting.  Findings included tenderness to palpation of 
the low back bilaterally.  Range of motion was to 15 degrees 
on the right and 20 degrees on the left.  Flexion was to 10 
degrees.  Straight leg raising was negative and reflexes were 
1+ bilaterally.  The examiner assessed that the veteran's 
back pain seemed to be getting worse and was undoubtedly 
aggravated by working and aggravating his other conditions 
such as migraine and was causing depression.  He restricted 
the veteran from lifting over 10 pounds or standing over 10 
minutes at a time.  He also restricted the veteran from 
bending or squatting.

The veteran reported on an October 1999 statement of 
disability that due to severe pain in his back, he was unable 
to lift, stoop and bend, all of which were requirements of 
his job.  He reported an inability to do any physical 
exercise and remarked that it was extremely difficult to 
perform his regular work duties and home chores.

In October 1999, a VA physician issued a medical statement 
relaying the veteran's history of back injury in service and 
current low back pain with radiation to both legs.  He 
reported that the veteran had "unbearable" pain and was 
unable to perform the physical requirements of his job.  On 
examination there was tenderness to palpation of the low back 
area, especially on the left side.  There was bilateral 
possible pain with straight leg raising.  Reflexes were 
normal.  The veteran was noted to have attended a pain clinic 
in October 1999 and had several injections.  He was diagnosed 
as having worsening back pain that was very active and not 
responding to therapy.  The physician opined that he did not 
expect the veteran to recover enough to perform any physical 
job.  He stated that the veteran should be on indefinite sick 
leave due to a diagnosis of back pain.   

Lumbosacral spine x-rays performed in October 1999 revealed 
degenerative changes with an otherwise normal study.

A March 2000 VA outpatient record indicates that the veteran 
was nearing the end of his sick leave and that his medical 
retirement had not yet gone through.  The physician noted 
that the veteran continued to have back pain, but it had been 
better since he stopped work.  The examiner remarked that the 
stress of the veteran's work, both mentally and physically, 
contributed to his chronic pain, high blood pressure, 
headaches, acid-peptic disease and depression and that he 
should not work.  

VA outpatient records dated in 2001 and 2002 show that the 
veteran underwent treatment for chronic back pain.  Such 
treatment included pool therapy and pain management.

During an August 2002 VA examination, the veteran complained 
of daily back pain that was severe in the morning when 
getting up.  He also reported periods of flare-ups a couple 
times a month that lasted anywhere from a few days to over a 
week.  These flare-ups did not make him bedridden, but 
curtailed his activities and household chores.  He reported 
that he avoided lifting anything heavy, but still mowed the 
lawn.  He said he used a cane on occasion.  His present 
medications included morphine and percocet for pain.  Range 
of motion revealed forward flexion to 25 degrees with severe 
pain at that point, extension from 0 to 10 degrees with 
significant pain at 10 degrees, difficulty maintaining 
balance, side bending to 20 degrees on the right and 25 
degrees on the left with pain, and rotation to 25 degrees on 
the right and 30 degrees on the left with pain.  Straight leg 
raising was 0 to 40 degrees on the right with pain and 0 to 
30 degrees on the left with pain.  The veteran required 
assistance in getting up from a lying supine position.  Deep 
tendon reflexes were 2+ and equal bilaterally.  The veteran's 
back musculature was normal and there was some evidence of 
muscle spasm with range of motion.  The veteran was diagnosed 
as having significant limitation of his range of motion of 
his back secondary to pain and spasm.  His pain was noted to 
have improved somewhat since he stopped working, but he 
continued to have flare-ups and was on narcotic medication.  
The examiner reported that the veteran had to leave his job 
because of his back and the groggy effect he experienced from 
pain medications.  The veteran also complained of 
radiculopathy signs with shooting pains down the legs, but no 
neurological deficit was noted nor was there evidence of 
herniated disc.  The examiner concluded by stating that the 
veteran's chronic back pain severely limited his physical 
abilities and even affected his activities of daily living.

Lumbosacral x-rays performed in August 2002 revealed no 
progression since the October 1999 x-ray study. 

In June 2003, the veteran testified at a Board 
videoconference hearing that he experiences back pain and 
spasm down his legs.  He said his doctor wrote a note 
retiring him in October 1999, but that he encouraged him to 
retire even before this.  He said his actual retirement day 
was not until May 25, 2000, because that is the day he used 
up all of his leave.  

VA outpatient records dated from 2003 to 2005 reflect 
diagnoses of chronic back pain.  

A March 2005 record reflects an assessment of lumbar 
spondylosis.

Results of a magnetic resonance imaging (MRI) performed of 
the veteran's spine in May 2005 revealed mild concentric disc 
bulge with small central disc extrusion and L5-S1 level.  
Otherwise, no evidence of nerve root compression or spinal 
canal stenosis seen.

Pertinent Criteria

VA promulgated new regulations for the evaluation of spine 
disabilities, other than intervertebral disc syndrome (which 
was revised in September 2002), effective September 26, 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion. 

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Code 5237.  Intervertebral 
disc syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, ratings are assigned as follows:

20 percent -- forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Discussion

Evaluation in Excess of 20 percent Prior to August 13, 2002

Because the effective date of the new regulations regarding 
the general rating formula for rating diseases of the spine 
was not made effective until September 26, 2003, this version 
of the regulations is not applicable for this particular 
rating period (i.e., from October 1999 to September 2002).  
See VAOPGCPREC 3-2000.  Accordingly, only the old version of 
the regulations will be considered for this period.  

For the period from the veteran's October 20, 1999, date of 
claim for an increase to August 12, 2002, the veteran has 
been assigned a 20 percent rating under the old Code 5292 for 
limitation of motion of the lumbosacral strain.

The evidence on file from the date of the veteran's claim on 
October 20, 1999, to August 12, 2002, shows that the veteran 
was severely restricted in his activities due to severe low 
back pain and spasm.  In this regard, the veteran's VA 
physician in October 1999 described the veteran as having 
"unbearable" back pain and restricted him from lifting 
anything over 10 pounds or standing over 10 minutes at a 
time.  He diagnosed the veteran as having worsening back pain 
that was very active and not responding to therapy.  Range of 
motion findings as noted on an October 1999 VA progress note 
show flexion to 10 degrees.  The Board finds that this 
evidence is sufficient to support the criteria under the old 
Code 5292 for severe limitation of motion.  

Interestingly, the August 2002 examiner noted that the 
veteran's pain had improved somewhat since he stopped working 
in 1999.  This statement certainly supports increasing the 
veteran's back evaluation prior to 2002 as it shows that his 
symptoms were actually worse in 1999 than they were in 2002.  
Additionally, x-rays that were performed in August 2002 
revealed no progression since the October 1999 x-ray thus 
showing that x-ray findings in 1999 were the same as they 
were in 2002.

Based on the foregoing, the Board finds that the veteran met 
the criteria for a 40 percent evaluation under the old Code 
5292 for severe limitation of motion of the lumbosacral spine 
since the date he filed his October 1999 claim.

Evaluation in Excess of 40 Percent Prior to and/or From 
August 13, 2002 

An evaluation in excess of 40 percent under the old Code 5292 
is not warranted either prior to and/or from August 13, 2002, 
simply because 40 percent is the maximum allowable rating for 
severe limitation of motion of the lumbar spine.  In this 
regard, consideration of the DeLuca factors does not allow 
for a higher rating when a veteran is already at the maximum 
rating for limitation of motion.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

As for the criteria for intervertebral disc syndrome, a 
higher rating, to 60 percent, is likewise not warranted.  
Although the veteran has reported that he experiences low 
back pain with radiation down both legs on occasion, he 
demonstrated normal neurologic and sensory findings during 
the August 2002 VA examination and was noted to reveal no 
evidence of disc herniation.  He also demonstrated normal 
neurologic and sensory findings during the evaluation at a 
medical care clinic in May 2005.  Moreover, there are no 
complaints or medical findings of incapacitating episodes on 
record.  In this regard, there are no records showing that a 
physician has prescribed bedrest to the veteran due to 
incapacitating episodes of intervertebral disc syndrome.  
Consequently, evaluating the veteran's back disability under 
the new and old criteria for intervertebral disk syndrome 
would not warrant a higher than 40 percent rating.  See 38 
C.F.R. § 4,71a, Diagnostic Codes 5293 (2002), 5243 (2006).

The only other schedular criteria reflecting higher than 40 
percent ratings under either the new or old criteria would be 
for ankylosis of the spine [Code 5286 (pre September 26, 
2003); Code 5237 (effective September 26, 2003)].  However, 
in the absence of evidence of ankylosis in this case, 
consideration of these codes is not warranted.

Increased severity of lumbosacral strain is not shown during 
the one year period prior to receipt of the October 1999 
claim for increase.

In conclusion, the Board finds that the evidence supports an 
increased rating to 40 percent, but no higher, for the period 
from the October 20, 1999, date of the grant of service 
connection to August 12, 2002.  The Board further finds that 
the evidence does not support an evaluation in excess of 40 
percent from August 13, 2002.  In regard to this latter 
determination, there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. § 
5107.

C.  Gastrointestinal Disability

Factual Background

In December 1996, the veteran was examined by a VA examiner 
who stated that the veteran's use of both prescribed and 
over-the-counter nonsteroidal medication had been clearly 
shown in the past to exacerbate dyspepsia symptoms as well as 
promote gastritis and esophagitis.  He said the medicines 
were one factor that contributed to the veteran's dyspepsia.  
He also stated that the veteran's diarrhea was not related to 
nonsteroidals or his low back or hip pain, but rather 
appeared to be related to inflammatory bowel disease.

Private medical records in 1996 and 1997 show that the 
veteran received treatment for gastroesophageal reflux 
disease and ulcerative colitis.  

In a July 1997 rating decision, the RO granted service 
connection for gastritis as secondary to prescribed 
medication for his service-connected lumbosacral strain.  The 
RO assigned him a noncompensable evaluation effective in 
October 1996.  

VA outpatient records in 1999 reflect diagnoses of status 
post pancreatitis.  According to a June 1999 record, the 
veteran reported that his stomach was doing well on new meds.  

In October 1999, the veteran filed a claim for a compensable 
evaluation for his service-connected gastrointestinal 
disability.  

A Physician's Statement dated in October 1999 notes that the 
veteran had a history of pancreatitis that was inactive and 
acid-peptic disease that was controlled on medications.

The veteran completed a Statement of Disability in October 
1999 stating that he had episodes of stomach flare ups that 
included heartburn, indigestion, hiatal hernia with reflux, 
ulcerative colitis, diverticulosis, hemorrhoids and 
pancreatitis.  He said that during such episodes he misses 
work due to pain or bouts of diarrhea and nausea or vomiting.  

Of the voluminous VA outpatient medical records on file from 
1999 to 2002, very few contain notations regarding the 
veteran's gastrointestinal disability other than to note he 
was status post pancreatitis.  The veteran did complain of 
abdominal pain during a March 2000 visit, but reported that 
his stomach was "fine".  He was diagnosed as having status 
post pancreatitis and abdominal pain, stable.  

An August 2002 VA gastrointestinal examination report notes 
that the veteran had a history of dyspepsia and gastritis.  
It also notes that an esophagogastroduodenoscopy was 
performed in August 1999 showing moderate gastritis with 
erythema, friability, and granularity.  It showed a hiatal 
hernia with reflux.  The veteran reported experiencing 
symptoms since service.  He said he had occasional blood in 
his stools, denied significant melena, and reported stools 
ranging from dark to light brown.  He also reported episodes 
of constipation one to two times a week and diarrhea four to 
five days per week.  He further reported the feeling of acid 
reflux symptoms six to seven days per week and heartburn 
several days per week.  There were no specific episodes of 
colic or distention.  In addition, the veteran reported 
nausea a couple times per week, but no vomiting.  The 
examiner said that the veteran had lost approximately seven 
pounds in the previous two months since being diagnosed with 
diabetes, and noted there were no signs of anemia.  The 
veteran's abdomen as found to be soft, not distended and 
obese.  Normoactive bowel sounds were noted times four 
quadrants.  There was no rebound or significant guarding.  
There was mild tenderness in the epigastric area with 
palpation.  The examiner stated that the veteran had an 
endoscopic diagnosis of gastritis and hiatal hernia with 
reflux.  He said the veteran continued to have symptoms 
despite a high dose of proton pump inhibitor (lansoprazole).  
The symptoms were noted to affect the veteran's diet causing 
him to eliminate certain foods and spices.  The examiner 
opined that the veteran's gastroesophageal reflux disease 
caused the veteran significant discomfort at times and was 
not controlled completely with medication.  He also noted, 
however, that this did not appear to significantly affect the 
veteran's basic activities of daily living beyond what was 
mentioned in the report.

VA medical records on file in 2002 and 2003 contain very 
little about the veteran's gastrointestinal disability.

During the Board videoconference hearing in June 2003, the 
veteran testified that he was unable to eat anything spicy 
due to his stomach problem.  His wife testified that the 
veteran's stomach problems included diarrhea and 
constipation.

Pertinent Criteria

Pursuant to Diagnostic Code 7307, a 10 percent evaluation is 
assigned for chronic hypertrophic gastritis, with small 
nodular lesions and symptoms.  A 30 percent evaluation is in 
order for multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent evaluation is warranted for severe 
hemorrhages, or large ulcerated or eroded areas. 38 C.F.R. § 
4.113, Diagnostic Code 7307.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Discussion

Compensable Evaluation Prior to August 13, 2002

As noted in the facts above, there are very few medical 
records on file regarding the veteran's gastrointestinal 
disability for the period from October 1999 to August 2002 
other than noting he was status post pancreatitis.  The 
veteran did report on an October 1999 Statement of Disability 
that he experiences episodes of stomach flare ups that 
included both his service and nonservice-connected 
gastrointestinal conditions, to include heartburn, 
indigestion, hiatal hernia with reflux, ulcerative colitis, 
diverticulosis, hemorrhoids and pancreatitis.  He also said 
that during these episodes he misses work due to pain or 
bouts of diarrhea, nausea or vomiting.  During a June 1999 VA 
medical visit, the veteran reported that his stomach was 
"doing well" on meds.  Similarly, there is an October 1999 
Physician's Statement noting that the veteran had a history 
of pancreatitis what was inactive and acid-peptic disease 
that was controlled on medications.  

In sum, for the period from October 1999 to prior to August 
2002, the evidence shows mild signs or symptoms of gastritis 
that were controlled by medication.  There are no clinical 
signs or symptoms of chronic gastritis with small nodular 
lesions at any time, to include during the one year period 
prior to the October 1999 claim for increase, to warrant a 
compensable evaluation under Diagnostic Code 7307.  
Accordingly, the evidence does not warrant a compensable 
disability rating at any time from the veteran's October 1999 
claim to August 12, 2002.  In reaching this determination, 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107.

Evaluation in Excess of 10 Percent from August 13, 2002

Findings on VA examination on August 13, 2002, reflect a 
worsening of the veteran's gastritis sufficient to meet the 
criteria for the present 10 percent evaluation, but no 
higher.  In this regard, the veteran reported episodes of 
constipation one to two times a week, diarrhea four to five 
days per week, and acid reflux symptoms six to seven days a 
week.  The examiner stated that the veteran's 
gastroesophageal reflux disease caused significant discomfort 
at times and was not controlled completely with medication.  
He said such symptoms affected the veteran's diet causing him 
to eliminate certain foods and spices.  However, he further 
noted that the symptoms did not significantly affect the 
veteran's basic activities of daily living beyond what was 
mentioned in the report.  

Clinical findings on examination in August 2002 revealed mild 
tenderness in the epigastric area with palpation, but there 
was no indication of multiple small eroded or ulcerated 
areas.  Moreover, very little is mentioned of the veteran's 
gastrointestinal disability in the numerous VA medical 
records on file from 2002 to 2004.  Thus, in the absence of 
chronic gastritis with multiple small eroded or ulcerated 
areas, the veteran does not meet the criteria for a higher, 
30 percent, evaluation under 38 C.F.R. § 4.114, Code 7307, 
from August 13, 2002.  In reaching this determination, there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107.

III.  Earlier Effective Date for TDIU

For effective date purposes, a TDIU claim is treated as a 
claim for increased disability compensation.  The effective 
date provisions for awards of increased disability 
compensation include a general rule which is that an award 
based on a claim for increase of compensation "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a). The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). Thus, 
determining whether an effective date assigned for a TDIU is 
correct or proper under the law requires (1) a determination 
of the date of the receipt of the claim for a TDIU as well as 
(2) a review of all the evidence of record to determine when 
a TDIU was "ascertainable." Id. at 521.  The Board will 
therefore first determine the date(s) of receipt of the 
veteran's claim for a TDIU.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r) (2006).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2006).

In addition to an informal claim as defined above, there is 
another type of informal claim.  Specifically, a report of an 
examination or hospitalization will be accepted as an 
informal claim for benefits under existing law, if the report 
relates to a disability which may establish entitlement.  The 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.157(b)(1).

In order to apply the above statutory and regulatory 
provisions to the instant appeal, it is necessary to 
determine the date of receipt of the appellant's claim(s) for 
increased evaluations, and to determine the date that it 
became factually ascertainable that the appellant's service-
connected disabilities increased in severity to the present 
ratings.

In this case, the veteran filed a claim (VA Form 21-4138) for 
a TDIU which was received on October 28, 1999.  Thus, October 
28, 1999, is the date of claim.  There is simply no other 
evidence, nor does the appellant contend, that this claim was 
filed any earlier than in October 1999. 

As the RO correctly identified October 28, 1999, as the date 
of claim for effective date purposes, the question then 
becomes what date it became factually ascertainable that the 
veteran was rendered unemployable due to service-connected 
disabilities.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(0)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

Under applicable criteria, a TDIU may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  However, even when these percentage 
requirements are not met, entitlement to a total rating, on 
an extra-schedular basis may nonetheless be granted, in 
exceptional cases, and pursuant to the prescribed procedures, 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2002); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When the RO assigned the effective date of August 19, 2002, 
in January 2003 for the TDIU, it did so on the basis that 
that was the date the veteran met the percentage requirements 
under 38 C.F.R. § 4.16(a) for a TDIU.  However, pursuant to 
the favorable determination in this decision regarding the 
assignment of a 40 percent evaluation for the veteran's 
lumbosacral spine disability, as well as the 70 percent 
evaluation for his service-connected psychiatric disability, 
on October 20, 1999, the veteran now meets the percentage 
requirements under 38 C.F.R. § 4.16(a) as of October 20, 
1999.  

In addition, the medical evidence of record shows that as of 
October 27, 1999, the veteran was unable to secure or follow 
substantially gainful employment due to his service-connected 
disabilities; most notably his back disability.  In this 
regard, the veteran's treating VA physician submitted a 
statement dated October 27, 1999, stating that the veteran 
was no longer able to perform the physical requirements of 
his job due to "unbearable" back pain.  He further opined 
that he did not expect the veteran to recover enough to 
perform any job.  He submitted another statement dated 
October 28, 1999, placing the veteran on indefinite sick 
leave starting November 1, 1999.  

There is also a March 2000 VA progress note wherein the 
veteran's treating VA physician stated that he did not 
believe the veteran could or should resume work at that time 
because of the adverse effect on his health and that he 
should receive a medical retirement at the end of his sick 
leave.  Although he attributed the veteran's inability to 
work to his service-connected back disability, depression and 
gastrointestinal disability, as well as nonservice-connected 
carpal tunnel syndrome, hypertension, and chronic headaches, 
the Board finds that his earlier statement in October 1999 is 
sufficient evidence to show the veteran's inability to secure 
or follow substantially gainful employment based on his 
service-connected disabilities alone.  This is especially so 
when considering the physician's findings in October 1999 
with respect to the veteran's nonservice-connected 
disabilities.  Specifically, he noted that the veteran's 
migraine headaches were active, but relatively stable, that 
his carpal tunnel syndrome had not worsened in several years, 
and that his hypertension was well controlled on medications.  
In contrast, he stated that the veteran's back pain was very 
active, not responding to therapy, and was getting worse.  It 
was in light of these back findings that the examiner went on 
to state that he did not expect the veteran to recover enough 
to perform any physical job.

The veteran explained during his June 2003 hearing that the 
reason his actual retirement day was not until May 25, 2000, 
was because he was required to use up all of his sick leave 
prior to retiring.  He went on to clarify that October 1999 
was when his doctor medically retired him and when he 
actually stopped working.  

Based on the foregoing, the Board finds October 27, 1999, to 
be the date that it became factually ascertainable that the 
veteran was unable to secure or follow substantially gainful 
employment due to service-connected disabilities.  Thus, 
October 27, 1999, is the proper effective date for the award 
of a TDIU.  See generally Harper v. Brown, 10 Vet. App. 125 
(1997).  

	(CONTINUED ON NEXT PAGE)




ORDER

An increased evaluation, to 70 percent, but no higher, for 
service-connected depression/PTSD from October 20, 1999, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

An increased evaluation, to 40 percent, but no higher, for 
service-connected lumbosacral strain for the period from 
October 20, 1999, to August 12, 2002, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

An evaluation in excess of 40 percent for service-connected 
lumbosacral strain from August 13, 2002, is denied.

A compensable evaluation for gastritis from October 20, 1999, 
to August 12, 2002, is denied.  

An evaluation in excess of 10 percent for service-connected 
gastritis from August 13, 2002, is denied.

An earlier effective date, of October 27, 1999, for the award 
of a TDIU is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


